Fourth Court of Appeals
                                        San Antonio, Texas

                                               JUDGMENT
                                            No. 04-14-00796-CV

                                    LOCKHILL VENTURES, LLC,
                                           Appellant

                                                       v.

    ARD MOR, INC., Texas Ardmor Properties, LP, and Texas Ardmore Management, LLC,
                                     Appellees

                     From the 407th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2014-CI-10796
                             Honorable Richard Price, Judge Presiding 1

      BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

      In accordance with this court’s opinion of this date, the trial court’s order granting a
temporary injunction is REVERSED, and the temporary injunction is DISSOLVED. It is
ORDERED that Appellant Lockhill Ventures, LLC, recover its costs of this appeal from Appellees
Ard Mor, Inc.; Texas Ardmor Properties, LP; and Texas Ardmore Management, LLC.

        SIGNED July 8, 2015.


                                                         _____________________________
                                                         Patricia O. Alvarez, Justice




1
  The Honorable Karen Pozza is the presiding judge of the 407th District Court. The Honorable Richard Price signed
the order granting the temporary injunction.